UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                          No. 18-1095


In re: JOHN F. CURRAN, III,

                     Petitioner.



             On Petition for Writ of Mandamus. (1:17-cv-00145-IMK-MJA)


Submitted: March 8, 2018                                          Decided: March 14, 2018


Before MOTZ, KING, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John F. Curran, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John F. Curran, III, petitions for a writ of mandamus, alleging that the district

court has unduly delayed in acting on his 28 U.S.C. § 2241 (2012) petition. He seeks an

order from this court directing the district court to act. We find the present record does

not reveal undue delay in the district court. Accordingly, although we grant leave to

proceed in forma pauperis, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2